PER CURIAM.
Appellee sued appellants on an account stated for the balance of accounting services rendered over a six-year period of time. Appellants disputed the indebtedness and asserted several affirmative defenses, which appellee has not disposed of by way of showing there is no genuine issue of material fact involved. Initially, it appears that an issue of fact exists as to whether an account stated has been established. For an account stated to exist, there must be an agreement between the parties that a certain balance is correct and due, as well as an express or implicit promise to pay this balance. Merrill-Stevens Dry Dock Co. v. “Comiche Express, ” 400 So.2d 1286 (Fla. 3d DCA 1981). We find that, based on the testimony, the existence of an agreement amounting to an account stated remains an issue here. Furthermore, from our consideration of the record, we hold there are also material issues of fact remaining at least as to the proper allocation of a $10,000 payment by appellants and the alleged agreement between the parties that the balance due, if any, would be paid from tax refunds due appellants.
Accordingly, the summary judgment appealed from is reversed and the cause is remanded for further proceedings.
DOWNEY, GLICKSTEIN and WALDEN, JJ., concur.